 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES FAULTRY,                                  No. 2:18-cv-1850 KJM AC P
12                       Plaintiff,
13            v.                                        ORDER REFERRING CASE TO POST-
                                                        SCREENING ADR PROJECT AND
14    J. SAECHAO, et al.,                               STAYING CASE FOR 120 DAYS
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel. Defendants have answered the

18   complaint.

19          The undersigned is referring all post-screening civil rights cases filed by pro se inmates to

20   the Post-Screening ADR (Alternative Dispute Resolution) Project in an effort to resolve such

21   cases more expeditiously and less expensively. No defenses or objections shall be waived by

22   participation.

23          As set forth in the court’s screening orders, the undersigned has found that plaintiff’s First

24   Amended Complaint states the following civil rights claims: excessive force and conspiracy

25   claims against defendant correctional officers Saechao and Shirley; retaliation and state law

26   battery claims against defendant Saechao; and a failure-to-protect claim against defendant

27   Shirley. See ECF Nos. 5, 11. Accordingly, the court stays this action for a period of 120 days to

28   ////
                                                       1
 1   allow the parties to investigate plaintiff’s claims, meet and confer, and then participate in a
 2   settlement conference.
 3            There is a presumption that all post-screening prisoner civil rights cases assigned to the
 4   undersigned will proceed to settlement conference.1 However, if after investigating plaintiff’s
 5   claims and speaking with plaintiff, and after conferring with defense counsel’s supervisor,
 6   defense counsel in good faith finds that a settlement conference would be a waste of resources,
 7   defense counsel may move to opt out of this pilot project.
 8            By filing the attached notice within thirty days, plaintiff shall indicate his preference to
 9   appear in person or by videoconference, if available. Failure to timely file such notice will result
10   in the issuance of a writ for plaintiff’s appearance in person. Once plaintiff has returned the
11   notice or the time for doing so has passed, the court will proceed to schedule the settlement
12   conference.
13            Once the settlement conference is scheduled, at least seven days prior to the conference,
14   each party shall submit to the settlement judge a confidential settlement conference statement.
15   The parties’ confidential settlement conference statements shall include the following: (a) names
16   and locations of the parties; (b) a short statement of the facts and alleged damages; (c) a short
17   procedural history; (d) an analysis of the risk of liability, including a discussion of the efforts
18   made to investigate the allegations; and (e) a discussion of the efforts that have been made to
19   settle the case. Defendant shall e-mail the settlement conference statement to the settlement
20   judge’s e-mail box for proposed orders, available on the court’s website. Plaintiff shall place his
21   settlement conference statement in the U.S. mail addressed to the settlement conference judge,
22   United States District Court, 501 I Street, Sacramento, CA 95814. Plaintiff shall mail his
23   settlement conference statement so that it is received by the court at least seven days before the
24   settlement conference.
25            In accordance with the above, IT IS HEREBY ORDERED that:
26            1. This action is stayed for 120 days to allow the parties an opportunity to settle their
27

28   1
         If the case does not settle, the court will issue a discovery and scheduling order.
                                                            2
 1   dispute before the discovery process begins. Except as provided herein or by subsequent court
 2   order, no other pleadings or other documents may be filed in this case during the stay of this
 3   action. The parties shall not engage in formal discovery, but the parties may elect to engage in
 4   informal discovery.
 5          2. Within thirty (30) days from the date of this order, plaintiff shall file the attached
 6   notice informing the court how he wishes to appear at the settlement conference. If plaintiff
 7   does not file the notice, the court will issue a writ for plaintiff to appear in person.
 8          3. At least seven (7) days prior to the settlement conference, each party shall submit a
 9   confidential settlement conference statement, as described above, to the settlement judge.
10   Defendant shall e-mail the settlement conference statement to the settlement judge’s proposed
11   orders e-mail address. Plaintiff shall place his settlement conference statement in the U.S.
12   mail addressed to the settlement judge, United States District Court, 501 I Street,
13   Sacramento, CA 95814. Plaintiff shall mail his settlement conference statement so that it is
14   received by the court at least seven (7) days before the settlement conference.
15          4. If a settlement is reached at any point during the stay of this action, the parties shall file
16   a Notice of Settlement in accordance with Local Rule 160.
17          5. The parties remain obligated to keep the court informed of their current addresses at all
18   times during the stay and while the action is pending. Any change of address must be reported
19   promptly to the court in a separate document captioned for this case and entitled “Notice of
20   Change of Address.” See L.R. 182(f).
21   DATED: March 25, 2019
22

23

24

25

26

27

28
                                                        3
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   CHARLES FAULTRY,                                 No. 2:18-cv-1850 KJM AC P
12                     Plaintiff,
13          v.                                        NOTICE RE: PLAINTIFF’S APPEARANCE
                                                      AT SETTLEMENT CONFERENCE (POST-
14   J. SAECHAO, et al.,                              SCREENING ADR PROJECT)
15                     Defendants.
16

17        As required by court order, the plaintiff notifies the court of the following election:
18

19         _____ Plaintiff would like to participate in the settlement conference in person.
20                OR
21         _____ Plaintiff would like to participate in the settlement conference by video
22                conference, if available.
23

24

25   ____________________________________                ____________________________________
     Date                                                Plaintiff
26

27

28
                                                     1
